 

 

 

 

Case 1:18-_cv-11963-DLC Document 25 Fi|ec| 11/26/18 Page l of 1

 

 

3AO 399`{`01`1`09) Waiver of 100 Ser¢`)"ce 01“8\1101001133

 

UN1TED STATE3 13131111131 COUR'1

 

 

760 daysfmm 450

forma
%5€{ \*“‘15”;5:951¢\ ?\QC€@MSQ LL€L~ ~) 3 3 3
le`mjf ) `_ ` 3`
` ~ 3 3 33} C'v'l~Ar' N.¥?~*‘€»V»i¥‘?§'§
103105’»0016111 210 3 1 “ c ° * 3
5 1)~/1»11¢0,1 _)

 

WAIVER OF I`HE SERVICE ()F 3S{5 MMONS

5 1>:"§0'5€{>5\ 5301‘1050)€;

{\am§ Qf 020 pharmth allow v or unrepresented ;,>lai)z¢i@

1 have received your request to waive service cfa summons in this action 0100g with a copy 01“` the 0010p1a1m,
twa copies ofthis waiver ibrxr;, and a prepaid means 01 lemmng 000 signed copy 01 the form 10 you.

I or the emxry l represan agree 10 save the exp00$0 ofserving 0 summons and complaint m this cas30.

 

 

 

_ _ understand that 1 or the entity § represent, wiH keep al} defenses or objections to the lawsurt, the 0 ur ’s
jurisdxct 311, and 100 venue offhe action but 1001 1 11 aive any 00_§0011005 10 the absence cfa summons or of aervice. 3 3

 

 

 

 

Ia¥so anders rsrz)nd rhatl 01 the cmxry 1 1011'05`001 must 1310 and serve an answer or a motion under Ruie 12 Wxthin

3 ~. r 10 da e when this reqrxé$t was 3001 §or 90 days 1f 11 Was sent outside 1110
United States). If fab 510 doso, a defau}¥ judgm 1111 w 113 be enrered against 1110 01 the entity I represent

 

 

 

 

we 1133 19 ~ * €/M //L.//
5 ` /U Sigizamre of the alzorne_v or unrepresented par{r’

5<1\!¥\1\/101‘1€. 61 M~"m 305511/0, 5 0 ¥Vlc} 101

Pri)wtea' name of;)ar{v 11mvmg Senr'ce 1315 sw)wzons 3 y Prinied name
` 57055¢,¢!¢ 5901~100 530 LL,?
IQ{ 5'51!¥\5~50. 0359¢\ A~J§ ‘5¢_;:5{2_ g"_~";()__m 5
%05500 MA oaréi'§’e” ` 3
\}§1>1.11 113 1163 111st 11 1000/111

E~mm`l address

017- 000 0035<1;3

l Pfephon€ number

 

Duty `to 'Avoid Unnecessary`£xpenses:)f Sen§n`g 0 Srnnmcms

R\elc 15 0¥1,}3'10!~ ederal Rules 01`{`1» ii Pr30ccdur0 rdquiré:s curiam d¢fcm§anis 10 000 pcratc in saying unnecessary 0)1{100303 11f3crv10g 0 311111010115

5 and complaim A déféndant who ss iocatcd m the United States and who fails 10 returns signed waiv er of service requested by a plaintiff located m

 

rh`e' 1301de S_iati_:s w`r!l be required w pay the expenses of 5011»;100 uniess the defendant shows good cause for the faiixxre.

Good cause` does not include abeiief mar the lawsuit 13 groundless, or that it has been brought m an rmpmper venue, 01 ibm the com has ` 3

no jurisdiction over this matter or r)v¢:r 1510 defendant or the defendant s properly

Ifthe waiver is signed and returned you ca11 3051 make these and ali other defenses 000 objections but you cannot oldde 10 1hhc 11030000 01`

'3031131)1111005 or ofser\/ir:e.

H‘y on waive sewice. then you must within 1110 time Specifzed 001|10 v~ air/er form serve an answer or amorion under Ru5 50 12 011 the plaimi!`i`

~ and 35`!0 0 copy wixh the com By signng and removing the waiver fonn_, you 010 11511)1\00 more time 10 respond than §fa summons had 00011 served

 

 

